


109 HR 6124 IH: To provide protections and services to certain

U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6124
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2006
			Mrs. Maloney (for
			 herself and Mr. Fossella) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide protections and services to certain
		  individuals after the terrorist attack on September 11, 2001, in New York City,
		  in the State of New York, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Remember
			 9/11 Health Act.
		2.FindingsCongress finds the following:
			(1)Thousands of
			 rescue workers who responded to the areas devastated by the terrorist attacks
			 of September 11th and local residents continue to suffer significant medical
			 problems as a result of compromised air quality and other toxins at the attack
			 sites.
			(2)To date, the Mount
			 Sinai Center for Occupational and Environmental Medicine in New York City has
			 examined approximately 9,000 first responders and Ground Zero workers. Of those
			 examined, more than 50 percent show physical or mental health problems that are
			 directly related to their work at the World Trade Center and Fresh Kill
			 sites.
			(3)It appears that no
			 Federal program exists to support fully the medical treatment of those who
			 responded to the September 11th aftermath and who continue to experience health
			 problems as a result.
			(4)A
			 significant portion of those who responded to the September 11th aftermath have
			 no health insurance, lost their health insurance as a result of the attacks, or
			 have inadequate health insurance for the medical conditions they developed as a
			 result of recovery work at the World Trade Center site.
			(5)Rescue workers and
			 volunteers seeking workers compensation apparently have had their applications
			 denied, delayed for months, or redirected, instead of receiving assistance in a
			 timely and supportive manner.
			(6)Confusion still
			 exists within the population of recovery workers and first responders about
			 where to obtain compensation for income losses and medical costs related to
			 their service in the September 11th recovery effort.
			(7)Residents of the
			 City of New York need to be included in any health monitoring program to best
			 protect their long-term health.
			(8)Federal aid
			 allocated for the monitoring of rescue workers’ health may need to be increased
			 to ensure the long-term study of health impacts of 9/11.
			(9)Research on the
			 health impacts of the devastation caused by the September 11th terrorist
			 attacks has started, with initial findings of relationships between the air
			 quality from Ground Zero and a host of health impacts including, lower
			 pregnancy rates, lower birth weights in babies born nine months after the
			 disaster, and higher rates of respiratory and lung disorders in workers and
			 residents near Ground Zero.
			(10)Further research
			 is needed to evaluate more comprehensively the health impacts of September 11
			 and research is needed regarding possible treatment for the illnesses and
			 injuries of September 11.
			(11)The Federal
			 response to medical issues arising from September 11th response efforts need
			 improvement to meet the needs of rescue workers and local residents still
			 suffering health problems from the disaster.
			(12)A Federal agency
			 or official needs to be designated to coordinate and monitor the overall
			 Federal response to the health impacts of September 11.
			3.Health care
			 insuranceSubtitle B of title
			 VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is
			 amended by adding at the end the following:
			
				630.Protections for
				certain individuals
					(a)Work
				InjuriesFor the purposes of subchapter I of chapter 81 of title
				5, United States Code, relating to compensation to Federal employees for work
				injuries, eligible recipients as defined in subsection (d) under this Act shall
				be deemed civil employees of the United States within the meaning of the term
				employee as defined in section 8101 of title 5, United States
				Code, and the provisions of that subchapter shall apply.
					(b)Personal
				PropertyFor the purpose of claims relating to damage to, or loss
				of, personal property of an eligible recipient incident to service, an eligible
				recipient under this Act shall be considered in the same manner as if such
				eligible recipient was a civil employee of the Government of the United States,
				except that an eligible recipient shall not be responsible for the payment of
				any health care expenses, including mental health coverage, prescription drugs,
				or copayments for all health and mental health care expenses that result from
				exposure to the adverse conditions after the terrorist attack on September 11,
				2001.
					(c)General
				RuleExcept as otherwise provided in this section, an eligible
				recipient shall not be deemed a Federal employee and shall not be subject to
				the provisions of law relating to Federal employment, including those relating
				to hours of work, rates of compensation, leave, unemployment compensation, and
				Federal employee benefits.
					(d)Eligible
				Recipient Defined
						(1)Eligible
				recipientExcept as provided in paragraph (2), for purposes of
				this section, the term eligible recipient means—
							(A)emergency service
				personnel and rescue and recovery personnel who responded to the terrorist
				attacks that occurred on September 11, 2001, in New York City, in the State of
				New York, any time during the period of September 11, 2001, through August 31,
				2002;
							(B)any other worker
				or volunteer who responded to such attacks, including—
								(i)a
				police officer;
								(ii)a
				firefighter;
								(iii)an emergency
				medical technician;
								(iv)a
				transit worker;
								(v)any participating
				member of an urban search and rescue team;
								(vi)a
				Federal or State employee;
								(vii)any other relief
				or rescue worker or volunteer whom the Secretary determines to be
				appropriate;
								(viii)a person who
				assisted in the recovery of human remains; and
								(ix)a
				person who assisted in the criminal investigation;
								(C)a worker who
				responded to such attacks by assisting in the cleanup or restoration of
				critical infrastructure in and around New York City;
							(D)a person whose
				place of residence is in the declared disaster area;
							(E)a person who was
				employed in or attended school, child care, or adult day care in a building
				located in the declared disaster area any time during the period of September
				11, 2001, through August 31, 2002;
							(F)a person who was employed at the Fresh
				Kills recovery site on Staten Island at any time during the period of September
				11, 2001, through August 31, 2002; and
							(G)any other person
				whom the Secretary determines to be appropriate.
							(2)Notwithstanding the
				determination requirements of paragraph (1), the immediate family members of an
				individual who is an eligible recipient under paragraph (1) may receive
				benefits under this section if the eligible recipient—
							(A)is or was on the
				date of the September 11th attacks the policy holder for such family;
				and
							(B)received family
				health insurance as of September 11,
				2001.
							.
		4.Health
			 screenings, examinations, and monitoring services
			(a)In
			 GeneralPart B of title III of the Public Health Service Act (42 U.S.C. 243 et
			 seq.) is amended by inserting after section 317R the following section:
				
					317T.Certain health
				services for individuals assisting with response to September 11 terrorist
				attacks in New York City
						(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall make awards of grants or cooperative
				agreements for the purpose of carrying out baseline and follow-up screening and
				clinical examinations, and long-term health monitoring and analysis, for
				covered individuals who meet the eligibility criteria under subsection
				(d).
						(b)Covered
				IndividualsFor purposes of this section, the term covered
				individuals means—
							(1)emergency service
				personnel and rescue and recovery personnel who responded to the terrorist
				attacks that occurred on September 11, 2001, in New York City, in the State of
				New York, any time during the period of September 11, 2001, through August 31,
				2002;
							(2)any other worker
				or volunteer who responded to such attacks, including—
								(A)a police
				officer;
								(B)a
				firefighter;
								(C)an emergency
				medical technician;
								(D)a transit
				worker;
								(E)any participating
				member of an urban search and rescue team;
								(F)Federal and State
				employees;
								(G)a person who
				worked to recover human remains;
								(H)a person who worked
				on the criminal investigation; and
								(I)any other relief
				or rescue worker or volunteer whom the Secretary determines to be
				appropriate;
								(3)a worker who
				responded to such attacks by assisting in the cleanup or restoration of
				critical infrastructure in and around the designated disaster area;
							(4)a person whose
				place of residence is in the declared disaster area;
							(5)a person who is
				employed in or attends school, child care, or adult day care in a building
				located in the declared disaster area;
							(6)a person who was
				employed at the Fresh Kills recovery site on Staten Island at any time during
				the period of September 11, 2001, through August 31, 2002; and
							(7)any other person
				whom the Secretary determines to be appropriate.
							(c)Award
				Recipient
							(1)In
				generalSubject to the submission of an application satisfactory
				to the Secretary, awards under subsection (a) shall be made only to—
								(A)the consortium of
				medical entities that, pursuant to the program referred to in subsection (g),
				provided health services described in subsection (a) during fiscal year 2003
				for the personnel described in subsection (b)(1), subject to the consortium
				meeting the criteria established in paragraph (2); and
								(B)the separate
				program carried out by the New York City Fire Department.
								(2)CriteriaFor
				purposes of paragraph (1)(A), the criteria described in this paragraph for the
				consortium referred to in such paragraph are that the consortium has
				appropriate experience in the areas of environmental or occupational health,
				toxicology, and safety, including experience in—
								(A)developing
				clinical protocols and conducting clinical health examinations, including
				mental health assessments;
								(B)conducting
				long-term health monitoring and epidemiological studies;
								(C)conducting
				long-term mental health studies; and
								(D)establishing and
				maintaining medical surveillance programs and environmental exposure or disease
				registries.
								(d)Eligibility of
				Covered IndividualsThe Secretary shall determine eligibility
				criteria for covered individuals to receive health services under subsection
				(a). Such criteria shall include the requirement that a covered individual may
				not receive services through the program under such section unless the
				individual enrolls in the program.
						(e)Certain Program
				RequirementsWith respect to the program under subsection (a),
				the Secretary shall provide for the following:
							(1)Awards under
				subsection (a) shall designate an amount to be available only for covered
				individuals who—
								(A)are active or
				retired firefighters of New York City; and
								(B)in responding to
				the terrorist attacks of September 11, 2001, provided services in the immediate
				vicinity of the World Trade Center.
								(2)A covered
				individual enrolled in the program may not receive services under the program
				for a period exceeding 20 years after the date on which the individual first
				receive services under the program, except that the Secretary may designate a
				longer period if the Secretary determines that a longer period is appropriate
				with respect to the health of covered individuals.
							(3)The program may
				not establish a maximum enrollment number of fewer than 40,000 covered
				individuals.
							(f)Authority
				Regarding TreatmentThe Secretary may, to the extent determined
				appropriate by the Secretary, authorize the program under subsection (a) to
				provide treatment services to covered individuals who have no other means of
				obtaining treatment.
						(g)Relation to
				Certain ProgramEffective on and after the date of the enactment
				of the Remember 9/11 Health Act, the two programs carried out pursuant to the
				appropriation of $90,000,000 made in Public Law 107–206 under the heading
				Public Health and Social Services Emergency Fund, which programs
				provide health services described in subsection (a) for the personnel described
				in subsection (b)(1), shall be considered to be carried out under authority of
				this section and shall be subject to the requirements of this section, except
				for any period of transition determined appropriate by the Secretary, not to
				exceed one year after such date of enactment.
						(h)Authorization of
				AppropriationsFor the purpose of awards under subsection (a),
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2007 through 2026, in addition to any other authorizations
				of appropriations that are available for such
				purpose.
						.
			(b)Programs
			 Regarding Attack at PentagonThe Secretary of Health and Human
			 Services may, to the extent determined appropriate by the Secretary, establish
			 with respect to the terrorist attack at the Pentagon on September 11, 2001,
			 programs similar to the programs that are established in sections 317T and 409J
			 of the Public Health Service Act with
			 respect to the terrorist attacks on such date in New York City, in the State of
			 New York.
			5.Research
			 regarding certain health conditionsPart B of title IV of the
			 Public Health Service Act (42 U.S.C.
			 284 et seq.) is amended by inserting after section 409I the following
			 section:
			
				409J.Research
				regarding certain health conditions of individuals assisting with response to
				September 11 terrorist attacks in New York City
					(a)In
				GeneralWith respect to covered individuals as defined in section
				317T, the Director of NIH shall conduct or support—
						(1)diagnostic research
				on qualifying health conditions of such individuals, in the case of conditions
				for which there has been diagnostic uncertainty; and
						(2)research on
				treating qualifying health conditions of such individuals, in the case of
				conditions for which there has been treatment uncertainty.
						(b)Qualifying Health
				ConditionsFor purposes of this section, the term
				qualifying health conditions means adverse health conditions that
				are considered by the Secretary to be associated with exposure to one or more
				of the sites of the terrorist attacks that occurred on September 11, 2001, in
				New York City, in the State of New York.
					(c)Consultation
				With Certain Medical ConsortiumThe Secretary shall carry out
				this section in consultation with—
						(1)the consortium of
				medicine entities referred to in section 317T(c)(1); and
						(2)the firefighters
				department of New York City, and the union for the firefighters of such
				department.
						(d)Annual
				ReportThe Director of NIH shall annually submit to the Congress
				a report describing the findings of research under subsection (a).
					(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2007 through 2010, in addition to any other authorizations
				of appropriations that are available for such
				purpose.
					.
		6.9/11 Health
			 Emergency Coordinating Council
			(a)EstablishmentThe
			 Secretary of Health and Human Services shall convene a council, to be known as
			 9/11 Health Emergency Coordinating Council (in this section
			 referred to as the Council), for the following purposes:
				(1)Discussing,
			 examining, and formulating recommendations with respect to the adequacy and
			 coordination of the following:
					(A)Response by the
			 Federal Government, State governments, local governments, and the private
			 sector to the terrorist attacks of September 11, 2001.
					(B)Care and
			 compensation for the victims of such attacks.
					(C)Federal tracking
			 of the monitoring of, and possible treatment for, individuals who are directly
			 suffering from, or may have long-term health effects from, such attacks.
					(D)Coordination among
			 the members of the Council in responding to the terrorist attacks of September
			 11, 2001.
					(2)In accordance with
			 subsection (c), rendering advisory opinions on the scope of any obligation of
			 the Federal Government resulting from the terrorist attacks of September 11,
			 2001, relative to any obligation of an insurance company resulting from such
			 attacks.
				(b)Membership
				(1)ChairpersonThe
			 Secretary of Health and Human Services (or the Secretary’s designee) shall
			 serve as the chairperson of the Council.
				(2)Required
			 membersThe members of the Council shall include the
			 following:
					(A)The Secretary of
			 Defense (or the Secretary’s designee).
					(B)The Secretary of
			 Labor (or the Secretary’s designee).
					(C)The Director of the
			 Federal Emergency Management Agency (or the Director’s designee).
					(D)The Director of
			 the National Institutes of Health (or the Director’s designee).
					(E)The Director of the
			 National Institute for Occupational Safety and Health (or the Director’s
			 designee).
					(F)A representative
			 of the Crime Victims Fund established under section 1402 of the Victims of
			 Crime Act of 1984 (42 U.S.C. 10601).
					(3)InviteesThe
			 Secretary of Health and Human Services shall invite the following individuals
			 to serve as members of the Council:
					(A)The Governor of
			 the State of New York (or the Governor’s designee).
					(B)The Mayor of New
			 York City (or the Mayor’s designee).
					(C)1 representative
			 of the New York City Fire Department.
					(D)2 representatives
			 of the unions of New York City Fire Department employees.
					(E)1 representative
			 of the New York City Police Department.
					(F)2 representatives
			 of the unions of New York City Police Department employees.
					(G)1 representative
			 of the police department of the Port Authority of New York and New
			 Jersey.
					(H)2 representatives
			 of the union of the police department of the Port Authority of New York and New
			 Jersey.
					(I)1 representative
			 of the New York State Department of Health.
					(J)1 representative
			 of the New York State Workers’ Compensation Board.
					(K)1 representative
			 of the New York City Department of Health.
					(L)1 representative
			 of the New York City Office of Emergency Management.
					(M)1 representative
			 of the Association of Occupational and Environmental Clinics.
					(N)1 representative
			 of the New York Committee for Occupational Safety and Health (NYCOSH).
					(O)1 representative
			 of charitable organizations that had volunteers at Ground Zero.
					(P)10 representatives
			 of labor unions in New York City that—
						(i)are
			 not otherwise listed in this paragraph; and
						(ii)reflect a cross
			 section of labor unions (including construction, municipal, and other labor
			 unions) whose members responded to, or assisted with the cleanup resulting
			 from, the attacks of September 11, 2001.
						(Q)5 representatives
			 of nonprofit volunteer entities that assisted in recovery efforts following the
			 terrorist attacks of September 11, 2001.
					(R)5 representatives
			 of a regional occupational provider that—
						(i)works with the
			 World Trade Center Worker and Volunteer Medical Screening Program; and
						(ii)is
			 under the direction of the Mount Sinai Center for Occupational and
			 Environmental Medicine.
						(c)Advisory
			 Opinions
				(1)In
			 generalSubject to paragraph (2), the Council may render an
			 advisory opinion on the scope of any obligation of the Federal Government
			 resulting from the terrorist attacks of September 11, 2001, relative to any
			 obligation of an insurance company resulting from such attacks.
				(2)LimitationThe
			 Council may issue an advisory opinion described in this subsection only at the
			 request of a party to one of the obligations involved.
				(d)MeetingsThe
			 Council shall meet not less than 4 times each calendar year.
			(e)ReportsNot
			 less than once each calendar year, the Council shall submit to the Congress a
			 report on the recommendations of the Council.
			(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2007
			 through 2016.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $1,900,000,000 for the period of fiscal years
			 2007 through 2012 for carrying out section 317T of the Public Health Service
			 Act (as added by section 4(a) of this Act), section 4(b) of this Act, section
			 409J of the Public Health Service Act (as added by section 5 of this Act), and
			 section 6 of this Act. Such authorization of appropriations is in addition to
			 any other authorizations of appropriations available for carrying out any of
			 such sections.
		
